82 N.Y.2d 731 (1993)
621 N.E.2d 689
602 N.Y.S.2d 322
The People of the State of New York, Respondent,
v.
Mark Smith, Also Known as David Early, Appellant.
Court of Appeals of the State of New York.
Decided September 2, 1993.
Lawrence A. Vogelman, New York City, Barry C. Scheck and Ellen Yaroshefsky for appellant.
Robert M. Morgenthau, District Attorney of New York County, New York City (Donna Krone of counsel), for respondent.
Chief Judge KAYE and Judges SIMONS, TITONE, HANCOCK, JR., BELLACOSA and SMITH concur.
*732MEMORANDUM.
The order of the Appellate Division should be affirmed. For the reasons stated by the majority at the Appellate Division, we reject defendant's argument that the trial court's inquiry pertaining to his request for new counsel was inadequate. Under the circumstances here, we conclude that no further inquiry was required. Moreover, we find no merit in defendant's *733 contention that his attorney provided inadequate representation. Counsel's decision not to call a witness, whose testimony he assessed as weak, was a strategic legal decision which does not amount to ineffective assistance of counsel (see, People v Baldi, 54 N.Y.2d 137, 150-152). Finally, defendant's arguments concerning the prosecutor's summation are meritless. The statements complained of constituted nothing more than permissible references to the absence of credible testimony supporting defendant's alibi defense (see, People v Allen, 121 AD2d 453, 454, affd 69 N.Y.2d 915).
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.